UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported:January 17, 2012 AMR CORPORATION_ (Exact name of registrant as specified in its charter) Delaware1-840075-1825172_ (State of Incorporation) ( Commission File Number)(IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234_ (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On January 17, 2012, the Compensation Committee of the AMR Corporation (the "Company") Board of Directorsapproved the 2012 Annual Incentive Plan (the “AIP”) for American Airlines, Inc. (“American”), a wholly-owned subsidiary of the Company.The AIP is American's annual incentive plan that was adopted in 2003 as part of the restructuring agreements negotiated with American's labor unions at that time.U.S. based employees of American are eligible to participate in the AIP (including the Company’s executive officers).The AIP provides for the payment of awards in the event certain financial and/or customer service metrics are satisfied, as further described in the AIP.A copy of the AIP is attached as Exhibit 99.1 Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit 99.1 2012 Annual Incentive Plan for American SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMR CORPORATION /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:January 23, 2012 EXHIBIT INDEX ExhibitDescription 99.1 2012 Annual Incentive Plan for American
